Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: laces and lace articles like those the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396), filet laces similar to those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Normandy laces like those the subject of United States v. Amrein (26 *364id. 353, C. A. D. 40), and Alengon laces similar to the merchandise passed upon in United States v. Caesar (18 id. 106, T. D. 44067) at 75 percent under paragraph 1430. On the authority of Robinson-Goodman v. United States (17 id. 149, T. D. 43473) artificial flowers were held dutiable at 60 percent under paragraph 1419.